RENDERED: OCTOBER 1, 2021; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                              NO. 2020-CA-0447-MR


COMMONWEALTH OF KENTUCKY
COMMISSION ON HUMAN RIGHTS                                            APPELLANT


              APPEAL FROM JEFFERSON CIRCUIT COURT
v.         HONORABLE CHARLES L. CUNNINGHAM, JR., JUDGE
                      ACTION NO. 20-CI-000205


FINCASTLE HEIGHTS MUTUAL
OWNERSHIP CORP.                                                         APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND McNEILL, JUDGES.

LAMBERT, JUDGE: The Commonwealth of Kentucky, Kentucky Commission

on Human Rights (the Commission) has appealed from the March 10, 2020,

opinion and order of the Jefferson Circuit Court dismissing its complaint related to

a housing discrimination claim made by a resident of the Fincastle Heights Mutual

Ownership Corporation (Fincastle Heights). We affirm.
             Before we address the merits of this appeal, we believe it would be

helpful to explain the role of the Commission in combatting discrimination,

specifically related to housing:

                    The Kentucky Commission on Human Rights
             (“Commission”) is a state agency. It was created by the
             General Assembly in 1960. See [Kentucky Revised
             Statutes (KRS)] 344.150. The Commission consists of
             eleven members. Id. The members are appointed for
             three[-]year terms by the Governor. Id. The Governor
             also selects one of the eleven members to serve as the
             chairperson. Id. . . . The Commission’s purpose is “to
             encourage fair treatment for, to foster mutual
             understanding and respect among and to discourage
             discrimination against any racial or ethnic group or its
             members.” KRS 344.170. Among other powers, the
             Commission is vested with the authority to “to receive
             and investigate complaints relating to discrimination, to
             offer recommendations to eliminate any injustices it
             discovers, and to hold public hearings and request the
             attendance of witnesses.” Owen v. Univ. of Ky., 486
             S.W.3d 266, 269 (Ky. 2016) (citing KRS 344.180 and
             KRS 344.190).

                     KRS 344.600 governs complaints filed before the
             Commission alleging discriminatory housing practices.
             Such complaints must be filed with the Commission “not
             later than one (1) year after an alleged discriminatory
             housing practice has occurred or terminated[.]” KRS
             344.600(1)(a)1. After a housing discrimination
             complaint has been filed, the Commission “shall within
             five (5) days serve written notice upon the aggrieved
             person acknowledging the filing and advising the
             aggrieved person of the time limits and choice of forums
             provided in KRS 344.635.” KRS 344.600(1)(b)1.
             Within ten days of the complaint, the Commission must
             “serve on the respondent a written notice identifying the
             alleged discriminatory housing practice and advising the

                                        -2-
respondent of the procedural rights and obligations of
respondents under this chapter, together with a copy of
the original complaint[.]” KRS 344.600(1)(b)2. The
respondent has ten days after receiving the Commission’s
notification to file an answer. KRS 344.600(1)(b)3.

       The Commission “shall commence an
investigation of the alleged discriminatory housing
practice within thirty (30) days of filing the complaint
and complete the investigation within one hundred (100)
days after the filing of the complaint, unless it is
impracticable to do so.” KRS 344.600(1)(b)4. “If the
[C]ommission is unable to complete the investigation
within one hundred (100) days after the filing of the
complaint, the [C]ommission shall notify the complainant
and respondent in writing of the reasons for not doing
so.” KRS 344.600(1)(c). Following its investigation,
“[t]he [C]ommission shall determine, based on the facts,
whether probable cause exists to believe that a
discriminatory housing practice made unlawful under this
chapter has occurred or is about to occur.” KRS
344.625(1). The Commission “shall” make its probable
cause determination “not later than the one hundredth
day after the date a complaint is filed unless: (a) It is
impracticable to make the determination; or (b) The
[C]ommission has approved a conciliation agreement
relating to the discriminatory housing complaint.” KRS
344.625(2). “If it is impracticable to make the
determination within the time period provided by
subsection (2) of this section, the [C]ommission shall
notify the complainant and respondent in writing of the
reasons for the delay.” KRS 344.625(3).

       “If the [C]ommission determines that probable
cause exists to believe that a discriminatory housing
practice has occurred or is about to occur, the
commission shall, except as provided in subsection (6) of
this section, immediately issue a charge on behalf of the
aggrieved person for further proceeding under KRS
344.635.” KRS 344.625(4). “If the [C]ommission

                           -3-
determines that no probable cause exists to believe that a
discriminatory housing practice has occurred or is about
to occur, the [C]ommission shall promptly dismiss the
complaint. The [C]ommission shall make public
disclosure of each dismissal at the request of the
respondent.” KRS 344.625(7).

        After the Commission issues a discriminatory
housing charge, the Commission shall cause a copy
thereof, together with information as to how to make an
election of an administrative or judicial choice of forum
under KRS 344.635, and the effect of such election, to be
served on each respondent named in the charge, together
with a written notice of opportunity for a hearing at a
time and place specified in the notice, unless that election
is made, and on each aggrieved person on whose behalf
the discriminatory housing complaint was filed. See
KRS 344.630. When a discriminatory housing charge is
filed, a complainant, a respondent, or the aggrieved
person on whose behalf the complaint is filed, may elect
to have the claims asserted in that charge decided in a
civil action under KRS 344.670, in lieu of an
administrative hearing before the Commission under
KRS 344.640. See KRS 344.635. This election must be
made not later than twenty days after the receipt by the
electing person of service under KRS 344.630, from the
commission or, in the case of the Commission, not later
than twenty days after service to the respondent and
complainant. Id.

       Assuming that no election is made to have the
matter decided in a civil action, the Commission must
provide an opportunity for an administrative hearing in
accordance with KRS Chapter 13B with respect to the
charge issued under KRS 344.625. See KRS 340.640.
Following the administrative hearing, the Commission
must determine whether the respondent engaged in
discriminatory conduct. See KRS 344.645. Thereafter,
“the [C]ommission shall issue a final order in accordance
with the provisions of KRS Chapter 13B.” Id. “If the

                            -4-
             [C]ommission finds that a respondent has engaged or is
             about to engage in a discriminatory housing practice, the
             [C]ommission shall promptly issue a final order for
             appropriate relief, which may include actual damages
             suffered by the aggrieved person and injunctive or other
             equitable relief.” KRS 344.645. “If the [C]ommission
             finds that the respondent has not engaged or is not about
             to engage in a discriminatory housing practice, the
             [C]ommission shall enter a final order dismissing the
             charge.” KRS 344.645(3).

Teen Challenge of Kentucky, Inc. v. Kentucky Commission on Human Rights, 577

S.W.3d 472, 475-77 (Ky. App. 2019) (footnotes omitted). With this backdrop in

mind, we shall now turn to the case before us.

             In August 2018, Cynthia Sarven applied to join Fincastle Heights, a

mutual ownership corporation that is an association of 248 single-family

residences in Louisville. The Fincastle Heights Board of Directors (the Board)

accepted her application later that month, and Sarven signed a mutual ownership

contract that included a no pet policy before she moved into a residence on

Fincastle Road. Sarven claimed that prior to moving in to her residence, she

informed Fincastle Heights that she would have an emotional support animal – a

dog – in the home. In December of that year, Sarven provided a requested letter

from her health care provider dated December 6, 2018, detailing Sarven’s

diagnosis of Differential Illness under the Diagnostic and Statistical Manual of

Mental Disorders (DSM-V) and the help her emotional support animal would

provide.

                                        -5-
             On January 24, 2019, Fincastle Heights, through counsel, sent Sarven

a letter related to the no pet policy, indicating that it had become aware that she

had a pet animal living in her residence. It formally notified Sarven that she

needed to remove the pet from her residence in two weeks of her receipt of the

letter. Her failure to do so would result in the Board taking all legal measures to

terminate her membership in the organization and evict her from her residence. A

staff attorney from the Legal Aid Society responded via email and attached the

December 6 letter. The letter explained that the animal in Sarven’s unit was not a

pet but a service animal.

             After a Board meeting, Fincastle Heights sent a follow up letter dated

February 20, 2019, in which it indicated it needed more information before it could

consider Sarven’s request for an accommodation as her disability or handicap was

not obvious. It therefore requested information regarding her diagnosis, the major

life activities her condition affected, and how an emotional support animal would

substantially impact her ability to cope with her symptoms. However, Fincastle

Heights provided Sarven with a temporary accommodation to keep her dog in the

residence until it made its decision.




                                          -6-
               In a letter dated March 1, 2019, the Lexington Fair Housing Council1

made a formal request that Sarven be permitted to keep an emotional support

animal in her home and included several attachments in support of this request.

Fincastle Heights replied in a March 7, 2019, letter again asking for additional

information as Sarven’s disability was not obvious. In an April 25, 2019, response,

the Lexington Fair Housing Council indicated that the requested verification had

already been provided and that Fincastle Heights’ continued refusal to grant an

accommodation and demand additional information violated the law. The response

included an undated letter from Sarven’s provider that discussed her symptoms and

how the emotional support animal would help her. Fincastle Heights responded in

a letter dated April 27, 2019, stating that the Board would consider Sarven’s

request at its next meeting. It also questioned what jurisdiction that organization

had based upon the complaint the Board had received from the Commission.

Fincastle Heights sent a letter to Sarven the same day extending her temporary

accommodation pending the Board’s decision.

               Meanwhile, on April 22, 2019, Sarven filed a complaint of housing

discrimination with the Commission, stating that Fincastle Heights refused to grant


1
  “The Lexington Fair Housing Council . . . is a nonprofit civil rights agency that investigates
complaints of housing discrimination throughout Kentucky. Individuals who believe they have
been the victims of housing discrimination in Kentucky may contact the Council. The Council
investigates the complaints. If the Council determines that the complaints are valid, it assists the
individuals in filing complaints in court, with the Commission, and/or with the U.S. Department
of Housing and Urban Development[.]” Teen Challenge, 577 S.W.3d at 475.

                                                -7-
her an accommodation and demanded personal information that it was not entitled

to receive. She claimed that Fincastle Heights had violated KRS 344.360, KRS

344.280, and the Fair Housing Act, 42 United States Code (U.S.C.) § 3601, et seq.,

by discriminating against her based upon her disability. The Commission served

Fincastle Heights with the complaint that day. The Commission indicated that the

complaint had been assigned to an investigator and that it would not make a

determination until the investigation was completed.

             On May 15, 2019, Fincastle Heights sent a letter to Sarven indicating

that it had voted to approve her request to keep an emotional support animal in her

residence based upon the subsequent letter from her provider. The provided letter

had further explained the symptoms of Sarven’s diagnosis and how the emotional

support animal would help her function.

             By letter dated August 14, 2019, the Commission, through its

enforcement officer, Cedric Irvin, Jr., informed Fincastle Heights that its

investigation of Sarven’s complaint had not been completed and that it needed

additional time to complete it (the impracticability letter). On November 20, 2019,

the Commission entered its determination of probable cause and charged Fincastle

Heights with discriminating against Sarven by failing to accommodate her

disability by forcing her to provide unnecessary documentation related to her need

for an assistance animal. In doing so, the Commission charged that Fincastle


                                          -8-
Heights had violated KRS 344.360 and 40 U.S.C. § 3604. Fincastle Heights

elected to have the charge decided in a civil action rather than in an administrative

hearing before the Commission.

             On January 9, 2020, the Commission filed a complaint for declaratory

judgment, damages, and injunctive relief against Fincastle Heights on behalf of

Sarven that included two counts. First, it alleged a cause of action for

discrimination for failure to accommodate pursuant to KRS 344.360(1), (2), (9),

and (11)(b) for Fincastle Heights’ refusal to make a reasonable accommodation to

afford Sarven the opportunity to use and enjoy her unit. Second, it alleged

discrimination in the terms, conditions, or privileges of rental pursuant to KRS

344.360(2), (10), and (11)(b) based upon Fincastle Heights’ insistence that Sarven

remove her emotional support animal from the property. The Commission sought

an injunction preventing Fincastle Heights from discriminating against current or

prospective tenants or buyers due to their disability as well as compensatory and

punitive damages for Sarven.

             Fincastle Heights made a special appearance and moved to dismiss the

Commission’s complaint pursuant to Kentucky Rules of Civil Procedure (CR)

12.02 for failure to state a claim upon which relief may be granted, citing three

grounds for dismissal. First, Fincastle Heights contended that the Commission’s

complaint was not timely filed pursuant to KRS 344.625(2) as the probable cause


                                         -9-
determination had not been made within 100 days of the filing of the initial

complaint by Sarven on April 22, 2019. The impracticability letter sent by the

Commission was dated August 14, 2019, which was 113 days after the filing of the

initial complaint. Because neither the impracticability letter was sent nor the

charge was made within 100 days, Fincastle Heights argued that the complaint was

time-barred. Second, Fincastle Heights argued that it was not a real estate operator

as defined by KRS 344.010(8) as alleged in the Commission’s complaint because it

did not own, manage, or control any residential real property either for lease or

rent. Rather, it was a mutual cooperative. And third, Fincastle Heights argued that

it had not discriminated against Sarven due to her disability as it had the legal right

to request additional information as her claimed disability was not obvious. It had

further allowed her an accommodation to keep her support animal throughout the

process. The Commission disputed Fincastle Heights’ assertion that the claim

should be dismissed.

             The court held a hearing on March 6, 2020, and the court entered an

opinion and order on March 10, 2020, granting the motion to dismiss. While it did

not rule on the argument that Fincastle Heights was not a real estate operator, the

circuit court did hold that the Commission had violated the 100-day rule as the

determination was not made until 212 days after the complaint was filed and the

impracticability letter was sent outside of the 100-day window. It also held that,


                                         -10-
because it took Fincastle Heights less time to investigate Sarven’s request for an

accommodation than it did for the Commission to investigate her complaint,

Fincastle Heights had not discriminated against her. This appeal now follows.

             On appeal, the Commission argues that a violation of the 100-day rule

set forth in KRS 344.625 does not act as a jurisdictional bar and that it had pled a

legally cognizable cause of action in its complaint, meaning that dismissal pursuant

to CR 12.02 was not proper.

             CR 12.02 provides for the filing of a motion for a judgment on the

pleadings:

                     Every defense, in law or fact, to a claim for relief
             in any pleading, whether a claim, counterclaim, cross-
             claim, or third-party claim shall be asserted in the
             responsive pleading thereto if one is required, except that
             the following defenses may at the option of the pleader
             be made by motion: (a) lack of jurisdiction over the
             subject matter, (b) lack of jurisdiction over the person, (c)
             improper venue, (d) insufficiency of process, (e)
             insufficiency of service of process, (f) failure to state a
             claim upon which relief can be granted, and (g) failure to
             join a party under Rule 19. A motion making any of
             these defenses shall be made before pleading if a further
             pleading is permitted. No defense or objection is waived
             by being joined with one or more defenses or objections
             in a responsive pleading or motion. If a pleading sets
             forth a claim for relief to which the adverse party is not
             required to serve a responsive pleading, he may assert at
             the trial any defense in law or fact to that claim for relief.
             If, on a motion asserting the defense that the pleading
             fails to state a claim upon which relief can be granted,
             matters outside the pleading are presented to and not
             excluded by the court, the motion shall be treated as one

                                         -11-
             for summary judgment and disposed of as provided in
             Rule 56, and all parties shall be given reasonable
             opportunity to present all material made pertinent to such
             a motion by Rule 56.

In Benningfield v. Pettit Environmental, Inc., 183 S.W.3d 567, 570 (Ky. App.

2005), this Court set forth our standard of review in an appeal seeking review of an

order granting a motion to dismiss pursuant to CR 12.02 for failure to state a claim

upon which relief may be granted:

             A motion to dismiss should only be granted if “it appears
             the pleading party would not be entitled to relief under
             any set of facts which could be proved in support of his
             claim.” Pari-Mutuel Clerks’ Union v. Kentucky Jockey
             Club, 551 S.W.2d 801, 803 (Ky. 1977). When ruling on
             the motion, the allegations in “the pleadings should be
             liberally construed in a light most favorable to the
             plaintiff and all allegations taken in the complaint to be
             true.” Gall v. Scroggy, 725 S.W.2d 867, 868 (Ky. App.
             1987). In making this decision, the trial court is not
             required to make any factual findings. James v. Wilson,
             95 S.W.3d 875, 884 (Ky. App. 2002). Therefore, “the
             question is purely a matter of law.” Id. Accordingly, the
             trial court’s decision will be reviewed de novo. Revenue
             Cabinet v. Hubbard, 37 S.W.3d 717, 719 (Ky. 2000).

With this standard in mind, we shall review the Commission’s arguments.

             For its first argument, the Commission contends that the 100-day rule

set forth in KRS 344.625(2) and (3) does not function as a procedural bar if it is

violated. That statute addresses the Commission’s duty and the associated

procedure it must follow to make a probable cause determination once a




                                        -12-
discriminatory housing practice complaint has been made. KRS 344.625 states, in

relevant part, as follows:

             (1) The commission shall determine, based on the facts,
             whether probable cause exists to believe that a
             discriminatory housing practice made unlawful under this
             chapter has occurred or is about to occur.

             (2) The commission shall make the determination under
             subsection (1) of this section not later than the one
             hundredth day after the date a complaint is filed unless:

                    (a) It is impracticable to make the
                    determination; or

                    (b) The commission has approved a
                    conciliation agreement relating to the
                    discriminatory housing complaint.

             (3) If it is impracticable to make the determination within
             the time period provided by subsection (2) of this section,
             the commission shall notify the complainant and
             respondent in writing of the reasons for the delay.

The federal Fair Housing Act contains the same 100-day requirement in 42 U.S.C.

§ 3610(a)(1)(B)(iv) and (C):

             (B) Upon the filing of such a complaint—

             ....

                    (iv) the Secretary shall make an investigation
                    of the alleged discriminatory housing practice
                    and complete such investigation within 100
                    days after the filing of the complaint (or,
                    when the Secretary takes further action under
                    subsection (f)(2) with respect to a complaint,
                    within 100 days after the commencement of

                                         -13-
                    such further action), unless it is impracticable
                    to do so.

             (C) If the Secretary is unable to complete the
             investigation within 100 days after the filing of the
             complaint (or, when the Secretary takes further action
             under subsection (f)(2) with respect to a complaint,
             within 100 days after the commencement of such further
             action), the Secretary shall notify the complainant and
             respondent in writing of the reasons for not doing so.

This language also appears in 42 U.S.C. § 3610(g)(1):

             The Secretary shall, within 100 days after the filing of the
             complaint (or, when the Secretary takes further action
             under subsection (f)(2) with respect to a complaint,
             within 100 days after the commencement of such further
             action), determine based on the facts whether reasonable
             cause exists to believe that a discriminatory housing
             practice has occurred or is about to occur, unless it is
             impracticable to do so, or unless the Secretary has
             approved a conciliation agreement with respect to the
             complaint. If the Secretary is unable to make the
             determination within 100 days after the filing of the
             complaint (or, when the Secretary takes further action
             under subsection (f)(2) with respect to a complaint,
             within 100 days after the commencement of such further
             action), the Secretary shall notify the complainant and
             respondent in writing of the reasons for not doing so.

             The gist of the Commission’s argument is that federal courts have

consistently held that the agency’s failure to satisfy the 100-day rule does not

deprive that agency of jurisdiction or mandate dismissal of the fair housing claim

and that the statute does not require the impracticability letter to be sent at a

specific time. This represents a question of statutory interpretation. In Pearce v.


                                          -14-
University of Louisville, by and through its Board of Trustees, 448 S.W.3d 746

(Ky. 2014), the Supreme Court of Kentucky addressed the standard of review of

statutory construction:

                    Statutory construction is an issue of law that we
             review de novo. Therefore, “[t]he trial court’s and Court
             of Appeals’s [sic] construction of statutes is also entitled
             to no deference on appeal . . . .” Cumberland Valley
             Contractors, Inc. v. Bell County Coal Corp., 238 S.W.3d
             644, 647 (Ky. 2007) (citing Bob Hook Chevrolet Isuzu,
             Inc. v. Kentucky Transportation Cabinet, 983 S.W.2d
             488, 490 (Ky. 1998)).

                    In construing a statute, it is fundamental that our
             foremost objective is to determine the legislature’s intent
             in enacting the legislation. “To determine legislative
             intent, we look first to the language of the statute, giving
             the words their plain and ordinary meaning.” Richardson
             v. Louisville/Jefferson County Metro Government, 260
             S.W.3d 777, 779 (Ky. 2008). Further, we construe a
             “statute only as written, and the intent of the Legislature
             must be deduced from the language it used, when it is
             plain and unambiguous . . . .” Western Kentucky Coal
             Co. v. Nall & Bailey, 228 Ky. 76, 14 S.W.2d 400, 401-02
             (1929). Therefore, when a statute is unambiguous, we
             need not consider extrinsic evidence of legislative intent
             and public policy. County Bd. of Educ. Jefferson County
             v. Southern Pac. Co., 225 Ky. 621, 9 S.W.2d 984, 986
             (1928). However, if the statutory language is ambiguous,
             we will look to other sources to ascertain the legislature’s
             meaning, such as legislative history and public policy
             considerations. MPM Financial Group Inc. v. Morton,
             289 S.W.3d 193, 198 (Ky. 2009). Further, we “read the
             statute as a whole, and with other parts of the law of the
             Commonwealth, to ensure that our interpretation is
             logical in context.” Lichtenstein v. Barbanel, 322
             S.W.3d 27, 35 (Ky. 2010).


                                         -15-
Pearce, 448 S.W.3d at 749.

             This Court’s opinion in Teen Challenge, cited by Fincastle Heights,

appears to be the only published case in Kentucky to mention the 100-day rule and

the impracticability letter. In Teen Challenge, this Court recognized the

Commission’s mandatory duty to make a probable cause determination within 100

days, stating, “KRS 344.625 states in unequivocal terms that the Commission must

issue a determination on probable cause within one hundred (100) days of the

complaint having been filed unless the Commission explains why it is

impracticable to do so within that time period.” 577 S.W.3d at 481-82. In that

case, the Commission had not provided an explanation of impracticability or the

need for additional time to investigate the complaint, but instead it dismissed the

complaint without prejudice more than a year after it had been filed without

addressing probable cause. Id. at 482. The Court went on to state:

                    We are sympathetic to the burdens placed on the
             Commission. The Commission is charged with
             investigating an enormous amount of complaints and
             making a determination in a relatively short amount of
             time. The statute, however, provides the Commission
             with a remedy. It can delay rendering a decision on
             probable cause beyond the one-hundred (100) day mark
             so long as it provides the parties with its reasons for
             needing additional time to complete an investigation.

Id. However, we agree with the Commission that the statutory responsibility

addressed in Teen Challenge was the duty for the Commission to make a probable


                                        -16-
cause determination; it did not address whether the 100-day rule acted as a

jurisdictional bar.

              Because there are no Kentucky cases directly on point and because the

state statute mirrors the federal one, we shall consider federal law as guidance in

our review:

                     In Kentucky, “the cardinal rule of statutory
              construction is to ascertain and give effect to the intent of
              the legislature.” Beshear v. Haydon Bridge Co., Inc., 304
              S.W.3d 682, 703 (Ky. 2010) (citation and brackets
              omitted). “The obvious place to start is with the
              language of the statute itself.” Members Choice Credit
              Union v. Home Fed. Savings and Loan Ass’n, 323
              S.W.3d 658, 660 (Ky. 2010). If the Kentucky Act is
              “similar to a Federal Act,” its language “will normally be
              interpreted consistent with federal law.” Starr v.
              Louisville Graphite, Inc., No. 2014-CA-000620-MR,
              2016 WL 1612940, *3 (Ky. Ct. App. Apr. 22, 2016); see
              also Ammerman v. Bd. of Educ. of Nicholas Cty., 30
              S.W.3d 793, 797-98 (Ky. 2000) (holding the Kentucky
              Civil Rights Act “should be interpreted consistently
              with” Title VII).

Vance v. Amazon.com, Inc., 852 F.3d 601, 610 (6th Cir. 2017).

              The Commission argues that federal courts have consistently held that

the failure to satisfy the 100-day rule does not deprive the agency of jurisdiction or

require dismissal of a fair housing claim. We have reviewed the cases cited by the

Commission and agree.




                                          -17-
             In United States v. Beethoven Associates Ltd. Partnership, 843 F.

Supp. 1257 (N.D. Ill. 1994), a federal district court in Illinois considered the

jurisdictional nature of that portion of the federal statute and observed:

                    There is nothing in the language of section 3610
             that can fairly be construed as imposing a jurisdictional
             limit. The Fair Housing Act provides that “Upon the
             filing of such a complaint . . . . The Secretary shall make
             an investigation of the alleged discriminatory housing
             practice and complete such investigation within 100 days
             after the filing of the complaint . . . unless it is
             impracticable to do so.” 42 U.S.C. § 3610(a)(1)(B)(iv).
             The plain language of this section indicates that Congress
             anticipated situations in which the investigation could not
             be completed within 100 days, and qualified its mandate
             (“shall”) with an exception (“unless”).

                   Congress’ intent is further evidenced by the
             requirements of the original section 3610 (Pub.L. 90-
             284), which was amended by the above-referenced
             section in 1988. The original section required the
             Secretary to investigate all claims within thirty days and
             provided no exceptions. Allowing 100 days indicates
             Congress’ awareness of the need for a more flexible
             standard.

                     Perhaps more telling than what the language of the
             statute does say is what it does not. There is no language
             indicating that the 100-day deadline was intended to be
             jurisdictional. Section 3610(a)(1)(A)(i) provides that
             “An aggrieved person may, not later than one year after
             an alleged discriminatory housing practice has occurred,
             file a complaint with the Secretary alleging such
             discriminatory housing practice.” This statement is an
             express time limit on the ability of aggrieved persons to
             bring claims. It contains no qualifying language. The
             ultimate sanction, loss of the claim, is applied when the
             complaint is not filed within the time limit imposed by

                                         -18-
            the statute. No such sanction is mentioned as to [United
            States Department of Housing and Urban Development]
            HUD and its 100-day limit. To the contrary, the use of
            the qualifier, “unless” provides an obvious hedge to be
            used by the agency when necessary.

                   Finally, Congress chose not to define the term
            “impracticable” in amending section 3610. Instead,
            when the investigation cannot be completed within 100
            days, the amended section requires only that “the
            Secretary shall notify the complainant and respondent in
            writing of the reasons for not doing so.” 42 U.S.C. §
            3610(a)(1)(C). The statute does not require HUD to
            prove that it is impracticable to complete its investigation
            within 100 days, but only requires it to notify the parties
            of the need to continue its investigation beyond the 100-
            day period. In addition, there is no language in the Act
            that imposes a sanction on HUD for failure to notify the
            parties when it requires more than 100 days to investigate
            a claim. Thus, the language of section 3610, as amended,
            indicates Congress’ attempt to provide a more workable
            framework in which HUD can function in enforcing
            housing discrimination claims.

Beethoven, 843 F. Supp. at 1261-62.

            The Sixth Circuit Court of Appeals has addressed this issue in two

opinions, pointing out that prejudice must be demonstrated before a dismissal

would be warranted:

            Delay by HUD in investigation beyond 100 days does not
            constitute a violation of § 3610 nor the regulations
            thereunder, because subsection (C) permits the Secretary
            to set out its reasons for the delay. There is an implied
            “good cause” basis for extending the period for
            investigation beyond 100 days. The notice sent out
            included that the Secretary would conclude the
            investigation within 100 days unless “impracticable” to

                                       -19-
             do so. HUD notified Baumgardner on or about August 8,
             1989, that its increased caseload would delay processing.
             Under these circumstances, because the extension beyond
             100 days was not lengthy and little actual prejudice was
             demonstrated, we conclude that there is no basis for
             dismissal on this account.

Baumgardner v. Secretary, U.S. Dep’t of Housing and Urban Development, 960

F.2d 572, 578 (6th Cir. 1992) (footnote omitted). And the next year it held:

                    Despite these findings of clear and unexplained
             violations of provisions of the Act intended to avoid
             delay and undue expense, the ALJ concluded that the
             Kellys did not suffer a due process violation. This
             determination was based primarily upon the fact that the
             petitioners could demonstrate no prejudice from the
             delays. It is true that the delays do not appear to have
             prejudiced the petitioners’ ability to defend against the
             charge of a violation. Thus, we agree with the ALJ to the
             extent he concluded that his liability determination was
             not affected by the delays. The ALJ recognized,
             however, that the delay did increase Ms. Staples’ claim
             for damages, and attempted to take this into account by
             declining to assess a civil penalty.

Kelly v. Secretary, U.S. Dep’t of Housing and Urban Development, 3 F.3d 951,

956 (6th Cir. 1993). In both of these cases, the impracticability letter was sent

after 100 days from the time the complaint was filed had elapsed.

             Two years later, in United States v. Tropic Seas, Inc., 887 F. Supp.

1347, 1363 (D. Haw. 1995), a federal district court in Hawaii observed:

             [B]oth the language of the statute and what little case law
             exists on the matter suggest that the 100-day provision is
             non-jurisdictional. . . . In fact, most courts that have
             addressed the issue have held that HUD’s failure to

                                         -20-
              complete its investigation within the 100-day period will
              not require dismissal of a fair housing complaint absent a
              showing of substantial prejudice to the respondent.

The impracticability letter in this case was also sent after the expiration of the 100-

day period.

              Turning to the present case, we hold that the failure of the

Commission to abide by the 100-day rule is not jurisdictional in nature and will not

subject a claim to dismissal unless impracticability has not been proven and a

showing of substantial prejudice has been made. In addition, the statutory

language does not require the impracticability letter to be mailed prior to the

expiration of the 100-day period. Here, Fincastle Heights has not argued that the

Commission did not establish impracticability, that the need for additional time

was unnecessary or unreasonable, or that any prejudice resulted; rather, it argues

that the letter was not timely and that, therefore, jurisdiction was lacking. We

disagree with Fincastle Heights’ assertion and hold that the Commission complied

with the statute by issuing the impracticability letter shortly after the 100-day

period expired. Any holding of the circuit court to the contrary is error.

              Next, the Commission argues that the circuit court erred in dismissing

the complaint for the failure to set forth a legally cognizable cause of action,

asserting that whether Fincastle Heights overreached in requesting documentation

regarding Sarven’s disability or took too long to grant her request for


                                         -21-
accommodation were questions of fact for the jury to decide. Fincastle Heights

first argues that the Commission failed to adequately preserve this issue by listing

it as an issue in its prehearing statement. Our review of the prehearing statement

confirms that this issue was adequately preserved. However, we do agree with

Fincastle Heights that the Commission’s complaint was properly dismissed as it

could not establish a cause of action for housing discrimination.

             KRS 344.360 sets forth the cause of action for housing discrimination

and states in relevant part as follows:

             It is an unlawful housing practice for a real estate
             operator, or for a real estate broker, real estate salesman,
             or any person employed by or acting on behalf of any of
             these:

                    (1) To refuse to sell, exchange, rent, or
                    lease, or otherwise deny to or withhold, real
                    property from any person because of race,
                    color, religion, sex, familial status,
                    disability, or national origin;

                    (2) To discriminate against any person
                    because of race, color, religion, sex, familial
                    status, disability, or national origin in the
                    terms, conditions, or privileges of the sale,
                    exchange, rental, or lease of real property or
                    in the furnishing of facilities or services in
                    connection therewith;

                    ....

                    (9) To discriminate in the sale or rental, or to
                    otherwise make unavailable or deny, a


                                          -22-
housing accommodation to any buyer or
renter because of a disability of:

      (a) That buyer or renter;

      (b) A person residing in or
      intending to reside in that
      housing accommodation after it
      is so sold, rented, or made
      available; or

      (c) Any person associated with
      that buyer or renter; or

(10) To discriminate against any person in
the terms, conditions, or privileges of sale or
rental of a dwelling, or in the provision of
services or facilities in connection with such
housing accommodation, because of a
disability of:

      (a) That person; or

      (b) A person residing in or
      intending to reside in that
      housing accommodation after it
      is sold, rented, or made
      available; or

      (c) Any person associated with
      that person.

(11) For purposes of this section,
discrimination includes:

      ....

      (b) A refusal to make
      reasonable accommodations in
      rules, policies, practices, or

                     -23-
                           services, when the
                           accommodations may be
                           necessary to afford the person
                           equal opportunity to use and
                           enjoy a housing
                           accommodation[.]

             KRS 383.085 addresses assistance animals and defines such animals

in subsection (1)(a) as:

             [A]n animal that works, provides assistance, or performs
             tasks for the benefit of a person with a disability, or
             provides emotional support that alleviates one or more
             identified symptoms or effects of a person’s disability.
             This shall include a service animal specifically trained or
             equipped to perform tasks for a person with a disability,
             or an emotional support animal that provides support to
             alleviate one or more identified symptoms or effects of a
             person’s disability[.]

That statute permits a person with a disability to request a reasonable

accommodation, and it also provides the person receiving the request with the

opportunity to seek additional information related to the request if the disability is

not readily apparent:

             (2) A person with a disability may submit a request for a
             reasonable accommodation to maintain an assistance
             animal in a dwelling. Unless the person’s disability or
             disability-related need is readily apparent, the person
             receiving the request may ask the person making the
             request to provide reliable documentation of the
             disability-related need for an assistance animal, including
             documentation from any person with whom the person
             making the request has or has had a therapeutic
             relationship.


                                         -24-
             (3) Unless the person making the request has a disability
             or disability-related need for an assistance animal that is
             readily apparent, a person receiving a request for a
             reasonable accommodation to maintain an assistance
             animal in a dwelling shall evaluate the request and any
             reliable supporting documentation to verify the
             disability-related need for the reasonable accommodation
             regarding an assistance animal. The person receiving the
             request may independently verify the authenticity of any
             supporting documentation.

A memorandum from HUD issued April 25, 2013, which was provided to

Fincastle Heights by the Lexington Fair Housing Council, further explains:

             Housing providers are to evaluate a request for a
             reasonable accommodation to possess an assistance
             animal in a dwelling using the general principles
             applicable to all reasonable accommodation requests.
             After receiving such a request, the housing provider must
             consider the following:

             (1) Does the person seeking to use and live with the
             animal have a disability – i.e., a physical or mental
             impairment that substantially limits one or more major
             life activities?

             (2) Does the person making the request have a disability-
             related need for an assistance animal? In other words,
             does the animal work, provide assistance, perform tasks
             or services for the benefit of a person with a disability, or
             provide emotional support that alleviates one or more of
             the identified symptoms or effects of a person’s existing
             disability?

The memorandum goes on to state that “[h]ousing providers may ask individuals

who have disabilities that are not readily apparent or known to the provider to




                                         -25-
submit reliable documentation of a disability and their disability-related need for

an assistance animal.”

             The record reflects, even in a light most favorable to the Commission,

that Sarven’s claimed disability was not readily apparent, that Fincastle Heights

was therefore permitted to request additional documentation to support Sarven’s

request for an emotional support animal, that Fincastle Heights granted Sarven

temporary accommodations that permitted her to keep her emotional support

animal while the Board considered her request, and that Fincastle Heights

ultimately granted Sarven’s request, meaning that she was never without her

emotional support animal. Having to provide additional documentation to support

her request was not illegal or improper in the context of this case and cannot form

the basis of a housing discrimination claim here. We also agree with the circuit

court that any claim that Fincastle Heights’ Board took too long to consider

Sarven’s request for an accommodation cannot stand in light of the lengthy time

the Commission spent to consider her discrimination claim. Accordingly, we hold

that the circuit court properly concluded that the Commission’s complaint failed to

state a claim upon which relief may be granted and dismissed the complaint.

             For the foregoing reasons, the order of the Jefferson Circuit Court is

affirmed.

             ALL CONCUR.


                                        -26-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Colt C. Sells             Robert L. Heleringer
Louisville, Kentucky      Louisville, Kentucky




                        -27-